—Appeal from a decision of the Unemployment Insurance Appeal Board, filed October 16, 2000, which ruled that claimant was disqualified from receiving unemployment insurance benefits because her employment was terminated due to misconduct.
Claimant, an account executive, requested a three-week leave in order to travel to Turkey and assist her in-laws following a devastating earthquake in that country. Although her three-week request was denied, her supervisor granted her leave from September 16, 1999 to September 26, 1999. Claim*740ant, extending her leave by a week without contacting the employer, failed to return to work until October 4, 1999. Given claimant’s failure to return to work as scheduled, substantial evidence supports the Board’s decision that claimant lost her employment due to disqualifying misconduct (see generally, Matter of Nikkhah [Commissioner of Labor], 264 AD2d 896; Matter of Ardito [Commissioner of Labor], 254 AD2d 562). Furthermore, any conflict in the testimony presented created a credibility issue for the Board to resolve (see, Matter of Briones [Hudacs], 183 AD2d 1087).
Crew III, J. P., Peters, Spain, Carpinello and Lahtinen, JJ., concur. Ordered that the decision is affirmed, without costs.